Citation Nr: 0110572	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 19, 1998, 
for the award of a 10 percent rating for chronic back pain 
syndrome, also diagnosed as lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from May 1991 to April 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) awarded a rating of 10 percent for low 
back pain syndrome, also diagnosed as lumbosacral strain, and 
assigned an effective date for the award of October 19, 1998.

The veteran and his representative have also claimed that the 
veteran is entitled to an earlier effective date for the 
grant of service connection for low back pain syndrome, also 
diagnosed as lumbosacral strain.  The issue of entitlement to 
an earlier effective date for the grant of service connection 
for the veteran's low back disorder has not been developed by 
the RO and is referred to the RO for appropriate action.

The veteran did not appear for a scheduled hearing at the RO 
in September 2000.


FINDINGS OF FACT

1.  The Department of Veterans Affairs (VA) received the 
veteran's claim for an increased rating for his service-
connected back disorder on October 19, 1998.

2.  The veteran was treated for his low back disability at a 
VA facility on June 15, 1998.  The RO referenced this 
document as the reason for the 10 percent evaluation.


CONCLUSION OF LAW

The effective date for a 10 percent evaluation for low back 
pain syndrome, also diagnosed as lumbosacral strain, is June 
15. 1998.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.157, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for an 
earlier effective date for the award of a 10 percent rating 
for chronic low back pain syndrome, also diagnosed as 
lumbosacral strain.  There is no issue as to substantial 
completeness of the veteran's application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the March 2000 statement 
of the case.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified at 38 U.S.C. § 5103(a)).  The requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, (2000), with regard to notice 
and development of the veteran's claim, have been satisfied.

The veteran contends that the effective date for an increased 
rating for service-connected low back disability should be 
the date of the day following his separation from service.  
He was denied service connection for chronic low back pain 
syndrome by the RO's May 1993 rating decision.  The veteran 
did not appeal that decision and it became final.  
38 U.S.C.A. § 7105 (1991).  In October 1994, the veteran 
filed another claim for service connection for a low back 
disorder.  In a July 1995 rating decision, the RO determined 
that the veteran had submitted new and material evidence to 
reopen his claim for service connection for a low back 
condition, and granted entitlement to service connection for 
chronic low back pain, also diagnosed as lumbosacral strain.  
The RO assigned a disability rating of zero percent, 
effective from the date of receipt of his October 1994 claim.  
The veteran did not appeal the RO's July 1995 rating decision 
and it became final.  38 U.S.C.A. § 7105 (1991).

On October 19, 1998, the veteran filed a claim for an 
increased rating for his service-connected back disorder.  In 
a March 1999 rating decision, the RO awarded an increased 
rating of 10 percent for chronic low back pain syndrome, also 
diagnosed as lumbosacral strain, effective from the date of 
receipt of his October, 1998 claim.  In January 2000, the 
veteran filed a notice of disagreement (NOD) in which he 
expressed his disagreement with ". . . the 10% increased 
date."  

As discussed below, the assignment of effective dates for 
disability ratings is based, in part, on what constitutes a 
claim and when a claim is deemed filed.  The regulations 
provide that a veteran's intent to claim a benefit under the 
laws administered by VA may be initiated by an informal 
claim.  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  38 C.F.R. § 3.155 (2000).

The regulations further provide that the effective date of an 
evaluation and award of compensation based on an original 
claim or claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
which ever is later.  38 C.F.R. § 3.400(o) (2000).

The July 1995 rating decision which had assigned zero percent 
rating effective from October 20, 1994 the disability in 
question became final after one year.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  The record 
does not contain any NOD with that rating decision.  As the 
record does not contain an appeal from the July 1995 rating 
decision, that decision is final.  The Board next turns to a 
determination as to the date of the claim for increase.

The Board finds that the claim upon which the increased 
rating of 10 percent was awarded was filed with the RO on 
October 19, 1998.  Therefore, pursuant to 38 C.F.R. § 3.400, 
the veteran would be entitled to an effective date from 
October 19, 1998, or as much as one year earlier, provided 
that it is factually ascertainable that he had increased 
disability at such earlier date.  

In this case, the record also reflects that the veteran was 
being treated for his back complaints at a VA facility.  
Therefore, the provisions of 38 C.F.R. § 3.157 are also 
applicable.  Such treatment constitutes a claim or informal 
claim.  The RO recognized that the veteran had been seen at a 
VA facility and assigned a 10 percent evaluation based upon a 
June 15, 1998 clinical note.  However, the effective date did 
not correspond to the treatment record.  In view of the 
provisions of 38 C.F.R. § 3.157(b)(1), and the fact that the 
veteran's claim was received within 1 year of the increase in 
disability, the correct effective date is the date of the VA 
treatment record.  Therefore, an effective date of June 15, 
1998 is assigned. 


ORDER

An effective date of June 15, 1998 for a 10 percent 
evaluation for low back pain syndrome, also diagnosed as 
lumbosacral strain is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

